Per Curiam.
Respondent was admitted to practice by this Court in 2000 and was also admitted in Massachusetts the same year. He is employed as a claims manager for an insurance agency in Massachusetts.
By order dated October 28, 2010, the Board of Bar Overseers of the Massachusetts Supreme Judicial Court publicly reprimanded respondent for criminal conduct in Berkshire County reflecting adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects. Such discipline was based upon respondent’s trial admission of facts sufficient to constitute domestic misdemeanor assault and battery.
As a result of the discipline imposed in Massachusetts, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit which we conclude does not establish any of the available defenses to the imposition of discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
Having considered the conduct that gave rise to respondent’s discipline in Massachusetts, and taking into consideration the discipline imposed in that jurisdiction, we conclude that respondent should be censured in this state (see e.g. Matter of Weissman, 32 AD3d 1150 [2006]).
Spain, J.P., Rose, Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.